Filing Date: 4/29/2019
Claimed Priority Date: 6/29/2018 (US 62/691,795)
Applicant(s): Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 1/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of species 1, reading on figures 3A-3C, in the reply filed on 1/11/2021, is acknowledged.  The applicants indicated that claims 1-13 and 15-18 read on the elected species, and the claim 1 is a generic claim.  The examiner agrees.
Claim 1, however, is allowable.  Henceforth, the restriction requirement, as set forth in the Office action in paper no. 4, mailed on 12/14/2020, has been reconsidered pursuant to MPEP § 821.04(a).  The restriction requirement is hereby partially withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement is partially withdrawn.  Claim 14, directed to a non-elected species, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references show or can be fairly combined to render obvious a vertical TFT comprising two or more gate electrodes embedded in a semiconductor layer in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims to a species that was elected without traverse as set forth above in paragraphs 2-5.  Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Cancel claims 19-21.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma (US 2019/0393222), Wang (US 2020/0044095) and Le (US 2020/0098930) show vertical TFTs similar to the one of the instant invention comprising a gate electrode embedded in a semiconductor layer and sandwiched between top and bottom source/drain electrodes.
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.

Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
March 13, 2021